               Case 3:19-cr-02270-JAH Document 51 Filed 07/28/20 PageID.156 Page 1 of 5
AO 245B (CASD Rev . 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                        V.                                    (For Offenses Committed On or After November 1, 1987)
                          ISMAEL OJEDA (1)
                                                                                 Case Number:         3:19-CR-02270-JAH

                                                                              Timothl'._ Robert Garrison
                                                                              Defendant' s Attorney
USM Number                              75237-298
cgJ   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
IZI pleaded guilty to count(s)                1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                               Count
21 :952, 960 - Importation of Methamphetamine (Felony)                                                                                1




     The defendant is sentenced as provided in pages 2 through          5      of this judgment.
                                                                  -  -
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       - - - -
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                           IS         dismissed on the motion of the United States.

IZ! Assessment: $100.00 imposed


•     NTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                       •    Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
                Case 3:19-cr-02270-JAH Document 51 Filed 07/28/20 PageID.157 Page 2 of 5
,.   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                 ISMAEL OJEDA (1)                                                         Judgment - Page 2 of 5
     CASE NUMBER:               3:l 9-CR-02270-JAII

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      Time served




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




      •     The defendant is remanded to the custody of the United States Marshal.

      •     The defendant must surrender to the United States Marshal for this district:
            •     at                             A.M.              on
            •     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
      •     Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on                                            to

     at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                           By                   DEPUTY UNITED STATES MARSHAL




                                                                                                       3: 19-CR-02270-JAH
                     Case 3:19-cr-02270-JAH Document 51 Filed 07/28/20 PageID.158 Page 3 of 5
•.•        AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

           DEFENDANT:               ISMAEL OJEDA (1)                                                             Judgment - Page 3 of 5
           CASE NUMBER:             3: 19-CR-02270-JAH

                                                         SUPERVISED RELEASE
      Upon release from imprisonment, the defendant will be on supervised release for a term of:
      3 years

                                                     MANDATORY CONDITIONS
      1. The defendant must not commit another federal, state or local crime.
      2. The defendant must not unlawfully possess a controlled substance.
      3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
         controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
         two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
         than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
                 IZI The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                    risk of future substance abuse. (check if applicable)
      4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
           a sentence of restitution. ( check if applicable)
      5.    IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
           20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
           the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
           applicable)
      7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
      The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
      conditions on the attached page.




                                                                                                                3: 19-CR-02270-JAH
                  Case 3:19-cr-02270-JAH Document 51 Filed 07/28/20 PageID.159 Page 4 of 5
.    AO 245B (CAS O Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:                   ISMAEL OJED A (1)                                                                       Judgment - Page 4 of 5
     CASE NUMBER :                3: l 9-C R- 02270-JAH


                                          STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's su pervised re lease, the defendant must comply with the following standard conditions of
    supervision. T hese co nditio ns are imposed because they establish the basic expectations for the defendant 's behavior
    while on supervis ion and ide ntify the mini m um tools needed by probation officers to keep informed, report to the
    court about, and bring abo ut improvem ents in the defendant's conduct and condition.

    1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. The defendant must not knowingly leave th e federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.                             ·

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least l Odays before the change. If notifying the probation officer in advance is notpossible due to
       unanticipated circumstances, the defe ndant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses ·the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least l O days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change-or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
      _first getting the permission of the probation officer.

    9. lfthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
         anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
         as nunchakus or tasers).

    11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12 . ff the probation officer determines the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confirm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision .



                                                                                                                         3: l 9-CR-02270-JAH
           Case 3:19-cr-02270-JAH Document 51 Filed 07/28/20 PageID.160 Page 5 of 5
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

DEFENDANT:              ISMAEL OJEDA (1)                                                      Judgment - Page 5 of 5
CASE NUMBER:            3: l 9-CR-02270-JAH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.



     3. Complete 100 hours of community service in a program approved by the probation officer.

     4. The Court will permit the Defendant to reside in the Republic of Mexico but the Defendant must follow
        all directives by the Probation Officer.


II




                                                                                             3: 19-CR-02270-JAH
